DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-4, 6-8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vos (US 2015/0039958, filed in IDS) in view of Miyauchi (US 2014/0133327, filed in IDS) and Marinier et al. (US 2009/0307554, filed in IDS).
Regarding Claim 1, Vos teaches a method for a communication device operating in a wireless communication system, the method comprising:
generating an uplink (UL) data to be transmitted for an uplink grant of a Hybrid-ARQ (HARQ) process ([0038] TTI bundling and dynamic bundle size adjustment may be implemented by wireless terminals (UEs) transmitting uplink data to a base station such as an eNB. For LTE systems, synchronous HARQ may be implemented for the uplink);
performing a new HARQ transmission of the UL data ([0026] The device further comprises a transmission module 310 which is configured to wirelessly transmit the data blocks; [0030] a TTI bundle size of x RVs is used for initial transmission of a data block, such as a transport block; [0038] TTI bundling and dynamic bundle size adjustment may be implemented by wireless terminals (UEs) transmitting uplink data to a base station such as an eNB. For LTE systems, synchronous HARQ may be implemented for the uplink), and
performing a HARQ retransmission of the UL data based on the new HARQ transmission of the UL data being failed ([0025] The transmission module is configured 
wherein a counter of the HARQ process is reset based on performing the new HARQ transmission ([0022] the retransmission counter n is initialized to zero),
wherein the counter is counted each time a HARQ transmission of the UL data fails ([0022] If a negative acknowledgement (NACK) is received, the retransmission counter is incremented).
	However, Vos does not teach wherein based on the counter being equal to or larger than a threshold, the HARQ retransmission of the UL data is performed with bundling transmission, and wherein based on the counter being smaller than the threshold, the HARQ retransmission of the UL data is performed via a single transmission without bundling transmission.
	In an analogous art, Miyauchi teaches wherein based on the counter being equal to or larger than a threshold, the HARQ retransmission of the UL data is performed with bundling transmission ([0070] the mobile station bundle number determining unit 347 determines whether a "retransmission number" ("Ncrcng") is at least equal to a retransmission number threshold value (THcrcng) (step S501); [0072] The mobile station bundle number determining unit 347 adds TTIup,c to a "TTI bundle number" (step S503)).

	The combination of Vos and Miyauchi does not teach wherein based on the counter being smaller than the threshold, the HARQ retransmission of the UL data is performed via a single transmission without bundling transmission.
	In an analogous art, Marinier teaches wherein based on the counter being smaller than the threshold, the HARQ retransmission of the UL data is performed via a single transmission without bundling transmission ([0055] A WTRU sends an initial HARQ transmission 202 at TTI #1. The initial HARQ transmission 202 is a single non-bundled HARQ transmission. After receiving a NACK 204 for the initial HARQ transmission, the WTRU sends a bundled HARQ transmission 206 at TTI #9 through TTI #12; [0025] Upon reception of a NACK 106, 110 from the Node B, the WTRU may send a single non-bundled HARQ retransmission 108, 112, respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Vos’s method so that radio resource usage can be minimized with a non-bundled HARQ transmission during the initial transmission. Thus, power consumption at the UE can be improved and a more efficient system can be accomplished.



Regarding Claim 4, the combination of Vos, Miyauchi and Marinier, specifically Vos teaches based on the HARQ retransmission of the UL data being performed with bundling transmission, the HARQ retransmission of the UL data are repeated ([0030] x RVs) in a bundling period ([0030] TTI bundle size) related to the bundling transmission ([0030] the first k1 retransmissions may use a TTI bundle size of x RVs, while the k1+1st retransmission may use an adjusted bundle size of y1 RVs).

Regarding Claim 6, the combination of Vos, Miyauchi and Marinier, specifically Vos teaches based on the HARQ retransmission of the UL data being performed with bundling transmission, the UE increments the counter by either 1 or a size of a bundling period related to the bundling transmission ([0022] If a negative acknowledgement (NACK) is received, the retransmission counter is incremented).


In an analogous art, Marinier teaches the UL data is a Medium Access Control (MAC) Protocol Data Unit (PDU) including at least one MAC Service Data Unit (SDU) ([0028] the data in the TTI bundle 708 corresponds a new MAC PDU in the case if N=0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Marinier’s method with Vos’s method so that radio resource usage can be minimized with a non-bundled HARQ transmission during the initial transmission. Thus, power consumption at the UE can be improved and a more efficient system can be accomplished. Moreover, the MAC PDU transmission and the HARQ process can be processed together by the MAC entity correctly.

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2011/0141952) teaches method for providing bundled transmissions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                 

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413